Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 11, 2021

                                       No. 04-21-00146-CV

                 IN THE INTEREST OF J.A.M. AND M.J.C., CHILDREN,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00682
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
   Appellant has filed a motion for a twenty-day extension of time to file a brief. We grant the
motion and order appellant’s brief filed by June 29, 2021. This is an accelerated appeal of an
order in a suit for termination of the parent-child relationship that must be disposed of by this
court within 180 days of the date the notice of appeal was filed in the trial court. See TEX. R. JUD.
ADMIN. 6.2.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court